                                                                 ORDERED ACCORDINGLY.


                                                                 Dated: March 20, 2019




                                                                 _________________________________
                                                                 Brenda K. Martin, Bankruptcy Judge




                     IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF ARIZONA

 In re:                                             Chapter 11

 Bob Bondurant School of High Performance           Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                    ORDER GRANTING MOTION FOR
                Debtor.                             EXPEDITED HEARING ON
                                                    STIPULATED ORDER GRANTING
                                                    RELIEF FROM AUTOMATIC STAY

                                                    Re: Wells Fargo Equipment

                                                    Hearing Date: March 22, 2019
                                                    Hearing Time: 10:00 a.m.
                                                    Location:     230 N. 1st Ave., 7th Floor
                                                                  Courtroom 701
                                                                  Phoenix, AZ

          This matter came before the Court pursuant to the Motion for Expedited Hearing on

 Stipulated Order Granting Relief from Automatic Stay (“Motion for Expedited Hearing”) filed

 by Wells Fargo Vendor Financial Services, LLC and Wells Fargo Financial Leasing, Inc.,

 creditors in the above-captioned bankruptcy case (collectively, “Wells Fargo”) regarding the

 Stipulated Order Granting Relief from Automatic Stay re: Wells Fargo Equipment [DE 214]

 (“Stipulated Order”). Pursuant to the Motion for Expedited Hearing, Wells Fargo seeks entry

 of an order setting an expedited hearing on the Stipulated Order. Based upon the Motion for

 Expedited Hearing and good cause appearing,




Case   2:18-bk-12041-BKM
 12567636.1                   Doc 217 Filed 03/20/19 Entered 03/20/19 13:54:33             Desc
                               Main Document    Page 1 of 2
       IT IS HEREBY ORDERED:

       1. The Motion for Expedited Hearing is granted.

       2. Setting an expedited hearing on the Stipulated Order for March 22, 2019 at 10:00

          a.m., in Courtroom 701 of the United States Bankruptcy Court, District of

          Arizona, located at 230 North First Avenue, Phoenix, Arizona 85003.

       3. Any objection or response shall be filed prior to the hearing and must

          contemporaneously be served via e-mail on opposing counsel.

       4. Counsel for Wells Fargo shall immediately serve a copy of this Order via e-mail or

          First-Class U.S. Mail upon the Debtor, the Office of the United States Trustee, the

          List of Twenty Largest Unsecured Creditors, and any other party specifically

          requesting notice, and shall file a certificate of service with the Court.


                               SIGNED AND DATED ABOVE




Case   2:18-bk-12041-BKM
 12567636.1                                 2
                              Doc 217 Filed 03/20/19  Entered 03/20/19 13:54:33         Desc
                               Main Document    Page 2 of 2
